DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a nickel (Ni)-based active material for a lithium secondary battery, comprising: a secondary particle comprising a plurality of particulate structures, each of the plurality of particulate structures comprising: a porous core portion; and a shell portion comprising a plurality of primary particles radially arranged on the porous core portion; and lithium phosphate in the porous core portion, between the plurality of primary particles of the shell portion, and on a surface of the secondary particle, wherein the Ni-based active material comprises: a porous inner portion comprising the porous core portion; and an outer portion comprising the shell portion, wherein the porous inner portion comprises closed pores and is less in density than the outer portion, and wherein the Ni-based active material has a net density of 4.7 g/cc or less; and a lithium secondary battery comprising a positive electrode comprising the Ni-based active material described above.  The prior art also fails to disclose a nickel (Ni)-based active material precursor for a lithium secondary battery comprising: a secondary particle comprising a plurality of particulate structures, each of the plurality of particulate structures comprising: a porous core portion; and a shell portion comprising a plurality of primary particles radially arranged on the porous core portion; and phosphorus (P) in the porous core portion, between the plurality of primary particles, and on a surface of the secondary particle, wherein the phosphorus is in a range of 0.01 wt% to 2 wt% in content based on a total weight of the Ni-based active material precursor, wherein the Ni-based active material precursor comprises a porous inner portion comprising the porous core portion, and an outer portion comprising the shell portion; the porous inner portion comprises closed pores and is less in density than that the outer portion; and the Ni-based active material precursor has a net density of 4.7 g/cc or less.  Finally, the prior art fails to disclose a method of preparing the nickel (Ni)-based active material for a lithium secondary battery according to the description above, the method comprising: mixing a lithium precursor and a Ni-based active material precursor to form a mixture, and conducting a primary heat treatment on the mixture under an oxidizing gas atmosphere at 600 °C to 800 °C, wherein the Ni-based active material precursor comprises: a secondary particle comprising a plurality of particulate structures, wherein each of the plurality of particulate structures comprising: a porous core portion and a shell portion comprising primary particles radially arranged on the porous core portion; and phosphorus (P) in the porous core portion, between the plurality of primary particles, and on the surface of the secondary particle, and wherein the phosphorus is in a range of 0.01 wt% to 2 wt% in content based on a total weight of the Ni-based active material precursor, wherein the Ni-based active material precursor comprises a porous inner portion comprising the porous core portion, and an outer portion-comprising the shell portion; the porous inner portion comprises closed pores and is less in density than that the outer portion, and the Ni-based active material precursor has a net density of 4.7 g/cc or less.  
The prior art, Nakamura (U.S. Patent Publication 2019/0260024), Kwon (U.S. Patent Publication 2018/0108940), Park (U.S. Patent Publication 2017/0222221), Kobayashi (U.S. Patent Publication 2015/0093580), and Itou (U.S. Patent Publication 2009/0029253), teach nickel-based active materials comprising primary particles that form a core and a surround the core to form a shell, but fail to teach the phosphorous material in the core and between particles and the net density of the material.  Additionally, Uwai (U.S. Patent Publication 2016/0036041) teaches a nickel-based active material with a core and shell having different porosities (densities), but fails to teach the plurality of primary particles in the shell, the phosphorous material in the core and between particles, and the net density of the material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722